Title: To James Madison from William Wirt, 29 August 1813
From: Wirt, William
To: Madison, James


Dear Sir.
Richmond. August 29. 1813.
I have been deliberating for six months whether I should or should not write you on the subject of this letter. Were I a stranger to you, I should fear that it might subject me to the imputation of officiousness, and an idle & improper encroachment on your precious time—it might, too, with a mind differently constructed from yours, farther subject me to the unjust & degrading suspicion of courting favor and seeking office. To you, I hope, I need not disavow motives so unworthy. I am very willing to throw myself on your construction of this step. But I have to beg, that whether you deem this letter of sufficient importance to merit consideration or not, it may remain with you alone.
The papers have apprized you of the censures which the enemies of the administration have thrown on the conduct of this war. Had those censures been confined to them, I should not have thought it my duty to trouble you with this letter. But it has been now more than six months since some of the warmest republicans among us began to express their dissatisfaction on the same subject—this dissatisfaction has been continually encreasing—it is now anxiously and frequently expressed in their own circles—and has been, in my hearing, more than once expressed by several of them, even in the hearing of the federalists. I have wished much to have it in my power to answer their objections and quiet their complaints—but I very frankly confess that it is not. In the meantime, I cannot but be alarmed at this newly threatened breach of the republican corps. We have already suffered enough by these schisms, and I think they ought to be prevented; since I feel confident that nothing is wanting but correct information, to prevent them. The editor of The National Intelligencer is aware, I perceive, that objections do exist on this head; but he seems to believe that they are confined to the federal party. This is not, I repeat it, the case in Virginia, and I lament extremely that either through that paper or some other channel we have not had laid before us such a state of the facts as would give satisfaction to the public mind, or, at least, to the Republican mind.
The complaint is the impotency of the war in Canada. To this complaint, it has been answered that the government could not be expected to make soldiers like Cadmus—that they must await enlistments—and that they could not possibly send more men than they could enlist: but the complainers reply that the governt. might send militia—We answer that several of the states have refused, on constitutional grounds to permit their militia to pass the limits of the U.S. and that the executive themselves may possibly regard them, under the constitution, as a domestic defence merely—The objectors take upon themselves to affirm that the executive do not regard the militia in this light—and that even if they did, the very purpose of defence, might, in a military view, make it necessary to pass our lines, to destroy the means of invasion: That altho’ some of the states have refused to permit their militia to pass our limits, yet that no state to the south or west of New York had done so—and that the willing states were not only able by their militia to over-whelm Canada, but to reduce the treacherous members of the Union themselves to their duty. Hereupon, the defenders of the administration argue that the executive can only employ in the war those means which congress have provided, and that if the means are inadequate, the fault is not with the executive. The objectors answer to this that Congress had granted to the executive all that had been asked for; and that with this disposition on the part of congress, it was the fault of the administration, that such a force had not been, at once, ordered on the Canadian lines, as would have crushed that comparatively unprovided and undefended province at a single blow. They allege that instead of striking this blow at once, while that province was yet weak, a force so inadequate was ordered to Canada that it could answer no other purpose than to give notice of our design and warn the enemy to call in re-inforcements & fortify their posts anew, which they had done—so that the enterprize will now be not only more difficult, but infinitely more bloody and expensive than if the first step had been an efficient one. They complain farther that even now, when more vigorous measures seem about be adopted, a general has been placed at the head of the enterprize, in whom the want of confidence is so general & notorious, that the army can hardly be expected to act with half their proper energy.
I have thus discharged a painful duty—for I consider it a duty to you, as well as to the republican cause, now threatened with dissolution. I consider it of importance both to you and to us that you should possess the information which this letter contains. Honesty and plain dealing, as well as my personal respect for you seem to demand the communication—and I feel assured that if you deem it indiscreet or unnecessary, you will nevertheless excuse it in consideration of the motive. I beg you to receive the assurance of my unalterable confidence & affection, politically & personally.
Wm. Wirt
